Name: Commission Decision No 3938/ECSC of 20 December 1989 amending the questionnaires of the Annex to Decision No 4104/88/ECSC
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  industrial structures and policy;  production;  documentation;  economic analysis
 Date Published: 1989-12-29

 Avis juridique important|31989S3938Commission Decision No 3938/ECSC of 20 December 1989 amending the questionnaires of the Annex to Decision No 4104/88/ECSC Official Journal L 381 , 29/12/1989 P. 0001 - 0026COMMISSION DECISION No 3938/ECSC of 20 December 1989 amending the questionnaires of the Annex to Decision No 4104/88/ECSC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas the evolution in the iron and steel industry requires a continuous adaptation of statistics collection to new conditions in view of improving the survey method; Whereas since the publication of Commission Decision No 4104/88/ECSC(1) on iron and steel statistics some modifications of the questionnaires have become necessary, in particular the questionnaires on deliveries and orders in the iron and steel industry (Questionnaires 2-56, 2-71, 2-72, 2-73, 2-80 and 2-81); Whereas these modifications concern the field of coated sheets and aim at a better view on market transactions in this field of growing importance, HAS ADOPTED THIS DECISION: Article 1 The Questionnaires 2-56, 2-71, 2-72, 2-73, 2-80 and 2-81 in the Annex to Decision No 4104/88/ECSC are replaced by the questionnaires in the present Annex. Statistical data mentioned therein have to be transmitted to the Commission with effect from 1 January 1990. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 For the CommissionHenning CHRISTOPHERSENVice-President (1)OJ No L 365, 30. 12. 1988, p. 1. Questionnaire 2-56 Questionnaire 2-71 Questionnaire 2-72 Part I Questionnaire 2-72 Part II Questionnaire 2-73 Part I Questionnaire 2-73 Part II APPENDIX Correspondence between the classification of the utilized consuming industries, the General Industrial Nomenclature of Economic Activities in the European Communities (NACE) and the International Standard Classification of the UNO (1) Questionnaire 2-80 Questionnaire 2-81 Part I Questionnaire 2-81 Part II